Citation Nr: 1609389	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sarcoidosis of the liver.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from May 1986 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board previously remanded this case in June 2015 for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

With resolution of all reasonable doubt in his favor, the Veteran's sarcoidosis of the liver had its onset during his service. 


CONCLUSION OF LAW

The criteria to establish service connection for sarcoidosis of the liver are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this situation, the Veteran contends that he is entitled to service connection for sarcoidosis of the liver, as his symptoms originally manifested either during service or within the first year of discharge from service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system (e.g., sensorineural hearing loss), even if there is no evidence of such disease during the period of service, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be "chronic" or where the diagnosis of chronicity is legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In this situation, the Veteran left service in January 1996, and began losing weight in 1997 and shortly thereafter developed a daily dry cough.  In 1996, 1997, and 1998, friends of the Veteran noticed that the Veteran seemed unwell, too thin, tired, enervated, and ill.  (In 2008, six individuals submitted statements attesting to those facts.)  The Veteran's medical records confirm these statements.  In March 1998, the Veteran was diagnosed with sarcoidosis of the liver.  In June 2007, the Veteran applied for entitlement to service connection for sarcoidosis.

In May 2008, the Veteran's treating physician submitted a statement stating that the Veteran's military treatment records demonstrate he suffered from sarcoidosis while he served in the military.  In March 2010, the Veteran underwent a C&P examination in which the examiner confirmed his diagnosis of sarcoidosis.  However, on contrast with the Veteran's treating physician, the C&P examiner determined the most likely etiology of the Veteran's liver disease was the sarcoidosis diagnosis he received in 1998.  Reviewing the Veteran's active-duty file, the examiner determined there were no symptoms suggestive of sarcoidosis during military service. 

In June 2015, the Board remanded the case for an additional C&P examination, directing the examiner to discuss the Veteran's treating physician's determination that the Veteran suffered from sarcoidosis while in service.  In October 2015, the Veteran underwent a second C&P examination, in which the Veteran's sarcoidosis was again confirmed.  In direct contravention of the Board's remand directive, the examiner posited only that the Veteran's sarcoidosis onset and diagnosis occurred in 1997 or 1998, after the Veteran exited service, and that it was "less likely than not that the Veteran's sarcoidosis was related to service, as he did not have any liver disability during service that can relate to present condition."   

Throughout the appeal, the Veteran has declared that the symptoms of sarcoidosis manifested during service.  

Applying the law to the facts of this case, the Board notes that sarcoidosis is considered a "chronic" condition under 38 C.F.R. § 3.309(a), such that if the Veteran manifested symptoms of sarcoidosis in the year following his separation from service-from January 1996 to January 1997-presumption of service connection is established.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Although none of the examiners commented on the Veteran's health in this pivotally important year; the Veteran, and his friends, allege symptoms occurred during this one year period. 

Thus, if the Veteran did exhibit symptoms of sarcoidosis in the one year period following his exit from service, the Veteran is eligible for service connection for sarcoidosis either by (1) service connection for sarcoidosis acquired during service; or (2) service connection for sarcoidosis acquired in the year following the Veteran's release from active service.

Given that the Veteran's treating physician determined that the Veteran exhibited symptoms during service; the Veteran believes he developed sarcoidosis during service, and the Veteran's friends testified that he demonstrated weight loss, low energy, and illness in the years following his release from active service, the Board finds that the evidence in this case is at least in equipoise.  The Veteran and his friends are competent and credible in their descriptions of his symptoms.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for sarcoidosis of the liver has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

Service connection for sarcoidosis of the liver is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


